                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

PAUL RAY PHILPOT,                                 §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §          Case No. 6:19-CV-193-JDK-JDL
                                                  §
COMMISSIONER and SOCIAL                           §
SECURITY ADMINISTRATION,                          §
                                                  §
        Defendants.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Paul Ray Philpot initiated this civil action on May 3, 2019. Docket No. 1. The

case was referred to United States Magistrate Judge John D. Love, who issued a Report and

Recommendation recommending that the case be dismissed without prejudice for failure to obey

a court order and for failure to prosecute. Docket No. 5.

       On May 7, 2019, Plaintiff filed a motion for leave to proceed in forma pauperis (“IFP”) in

this matter. Docket No. 3. Plaintiff’s motion failed to provide the Court with the requisite

information to rule on his IFP motion and instead stated that Plaintiff is preparing an affidavit to

submit in support of Plaintiff’s motion to proceed IFP. Id. Having failed to timely provide an

affidavit in support of the motion, the Court ordered Plaintiff to file the affidavit by no later than

May 17, 2019. Docket No. 4. Plaintiff’s counsel received the Court’s order via the Court’s

CM/ECF electronic filing system. Plaintiff failed to timely submit the affidavit in accordance with

the Court’s order. Therefore, on May 23, 2019, the Magistrate Judge issued his Report and

Recommendation (Docket No. 5), recommending that this case be dismissed without prejudice for

failure to comply with the Court’s Order or timely file the affidavit. The Report and
Recommendation informed Plaintiff of his rights to object to the Report and Recommendation

within 14 days, and further informed him that a failure to timely object shall bar “that party from

de novo review by the district judge of those findings, conclusions and recommendations and,

except on grounds of plain error, from appellate review of unobjected-to factual findings and legal

conclusions accepted and adopted by the district court.” Docket No. 5, at 2 (citing Douglass v.

United States Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996)). Since the service of the Report

and Recommendation on May 23, 2019, Plaintiff has not filed objections and the prescribed time

period for doing so has passed.

       A district court may dismiss an action for the failure of a litigant to prosecute or to comply

with any order of the court. See McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988)

(“The court possesses the inherent authority to dismiss the action sua sponte, without motion by a

defendant.”); FED. R. CIV. P. 41(b). Here, Plaintiff’s failure to prosecute his case stems from his

failure to respond to the Court’s order or timely file the affidavit in support of his IFP motion.

Indeed, Plaintiff has not had any communication with the Court since the filing of his IFP motion

on May 7, 2019. Plaintiff has now failed to timely submit an affidavit in support of his IFP motion,

failed to comply with an order of the Court, and failed to object to the recommendation that this

case be dismissed without prejudice for failure to prosecute. As such, the Court agrees with the

Magistrate Judge that this case should be dismissed without prejudice for failure to prosecute.

       Therefore, the Court hereby adopts the findings and conclusions of the Magistrate Judge

as the findings and conclusions of the Court. It is accordingly ORDERED that the complaint is

hereby DISMISSED WITHOUT PREJUDICE.
        So ORDERED and SIGNED this 12th day of June, 2019.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE
